PER CURIAM.
We affirm appellant’s judgment and sentence. However, we find the trial court erred in imposing a $20 cost for the Crime Stoppers Trust Fund pursuant to section 938.06, Florida Statutes (2009). Because the trial court struck the fíne imposed on appellant in response to his Florida Rule of Criminal Procedure 3.800(b) motion, the court erred in failing to strike that cost. See Sanders v. State, 101 So.3d 373 (Fla. 1st DCA 2012).
Further, we find the trial court erred in imposing a $100 public defender fee pursuant to section 938.29, Florida Statutes (2009), because appellant was not given notice and opportunity to be heard. See Clavelle v. State, 80 So.3d 456 (Fla. 1st DCA 2012). Therefore, we remand for the trial court to strike the $20 Crime Stoppers Trust Fund cost and to give appellant the opportunity to be heard on the public defender fee.
AFFIRMED AND REMANDED WITH INSTRUCTIONS.
WOLF, VAN NORTWICK and LEWIS, JJ., concur.